DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Status of the Claims
This action is in response to papers filed 06/10/2022 in which claims 1-12, and 18-20 were withdrawn; and claims 13 and 16 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 13-17 and 21-22 are under examination.

Claim Interpretation
	The term “optionally” in claim 13 is interpreted as not required in the composition. 
	For this office action and art rejection purposes, the components/elements following the term “optionally” in claim 13 will be interpreted as components/elements that are made optional or not required, and thereby not part of the claimed core-shell microcapsule slurry. 
	Thus, “at least an outer mineral layer” as recited in claim 13 are made optional and interpreted as not part of the claimed microcapsule.
	As such, claim 13 is interpreted as a core-shell microcapsule slurry comprising at least one microcapsule made of: an oil-based core comprising a perfume; an inner shell made of a polymerized monomer; and a biopolymer shell comprising a protein, wherein at least one protein is crosslinked and complexed with a salt.

Modified Rejections
Necessitated by Applicant’s Claim Amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-17 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11135561 in view of Yan et al (19 May 2011; US 2011/0117180 A1), Dybing (3 March 2004; US 2004/0043124 A1), Schwab (US 4,162,165 A), and Dardelle et al (US 2015/0250689 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘561 significantly overlap with the subject matter of the instant claims, i.e. core-shell microcapsule slurry comprising microcapsule made of an oil-based core such as perfume oil, and shell comprising protein.
It would have been obvious to form the shell of the Patent ‘561 with a crosslinked protein and complex with a salt in view of the guidance from Yan and Dybing. Yan teaches the protein that forms the outer shell of the microcapsule is crosslinked via transglutaminase so as to increase the rigidity to the microcapsule (Yan: Abstract; [0005]-[0006], [0025], [0030], [0033], [0047], [0068], [0090]-[0091], [0098], [0116], [0118]-[0120], [0125]-[0126]; Example 13; claims 1, 8, 19-20, 35, 66, 77, 88, 90 and 105). Dybing provides the guidance for using a protein salt complex (protein treated with salt) as the protein by teaching that a salt such as sodium chloride, potassium chloride or calcium chloride is typically added to treat protein so as to form a protein salt complex and such protein salt complex enhance its ability to emulsify oil in water (Dybing: [0009], [0014], [0016]-[0017], [0021]-[0022], [0031]-[0034], [0041], [0043], [0044], [0046], [0053], [0066], and [0073]). Thus, provided that Yan discloses that the microcapsules containing an outer shell made from protein and an oil-based core, and the production of said microcapsules require emulsification of protein and oil in water, it would have been obvious to use a protein-salt complex as the protein in the emulsification step so as such protein-salt complex enhance its ability to emulsify oil in water, and further crosslinked the protein shell with transglutaminase so as to form a microcapsule with increase rigidity.
It would also have been obvious to include an inner shell made of polymerized monomer in the microcapsule of the Patent ‘561 in view of Dardelle, which teaches that the core/shell microcapsules further comprises an inner shell made of polymerized polyisocyanate having at least two isocyanate functional groups (Abstract; [0011]-[0013], [0021]-[0034], [0040]-[0042]; Examples 1-5; claims 1-12 and 14-15).
It would also have been obvious to include an outer mineral layer around the microcapsule of the instant claims in view of the guidance from Schwab, which teaches that microcapsule can be further coated with inorganic particles such as titanium dioxide or calcium carbonate so as the microcapsule can be easily dispersed in heated composition (Schwab: Abstract; column 3, lines 59-end; column 5, lines 55 to column 6, line 9; Examples 1-2; claims 1-4).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 11135561 in view of Yan, Dybing, Schwab and Dardelle. 

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.
Applicant argues by requesting the double patenting rejection be held in abeyance until the double patenting rejection is the only rejection remaining in the application. (Remarks, page 6, 4th paragraph).
In response, it is noted that Applicant's request to hold the double patenting rejection in abeyance is not a proper response because a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02). 
Accordingly, the double patenting rejection is maintained for the reason discussed above and pending the filing of a terminal disclaimer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (19 May 2011; US 2011/0117180 A1) in view of Dybing (3 March 2004; US 2004/0043124 A1) and Dardelle et al (10 September 2015; US 2015/0250689 A1).
Regarding claim 13, Yan teaches core/shell microcapsules suspension comprising microcapsules made of an oil-based core such as a flavor oil, and an outer shell comprising a protein such as a mixture of sodium caseinate and whey protein, wherein the shell is crosslinked (Abstract; [0005]-[0006], [0025], [0030], [0033], [0047], [0068], [0090]; Example 13; claims 1, 8, 19-20, 35, 66, 77, 88, 90 and 105).
However, Yan does not teach the protein is complexed with a salt; and the inner shell made of a polymerized of monomer, of claim 13.
Regarding the protein is complexed with a salt of claim 13, Dybing teaches the treatment of protein with salt enhances the protein’s ability to emulsify fat/oil in water, wherein the protein includes sodium caseinate, potassium caseinate, calcium caseinate and whey protein concentrate, and the salt includes sodium chloride, potassium chloride, and calcium chloride ([0009], [0014], [0016]-[0017], [0021]-[0022], [0031]-[0034], [0041], [0043], [0044], [0046], [0053], [0066], and [0073]).
It would have been obvious to one of ordinary skill in the art use to protein treated with a salt (a protein complexed with a salt) as the protein in Yan, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Dybing indicated that the use of protein that is treated with salt enhances the protein’s ability to emulsify fat/oil in water. Thus, provided that Yan discloses that the microcapsules containing an outer shell made from protein and an oil-based core, and the production of said microcapsules require emulsification of protein and oil in water (Yan: [0033], [0075], [0077]-[0080], [0125], and [0181]-[0182]), it would have been obvious to use to protein treated with a salt (a protein complexed with a salt) as the protein in the emulsification step of Yan so as the salt treated protein enhances the protein’s ability to emulsify oil in water, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding the inner shell made of a polymerized polyfunctional monomer of claim 13, Dardelle teaches a multilayer core/shell microcapsules suspension comprising microcapsules made of an oil-based core such as a perfume oil or a flavor oil, and an outer shell comprising a protein, wherein the protein is crosslinked (Abstract; [0011]-[0013], [0021]-[0034], [0040]-[0042]; Examples 1-5; claims 1-12 and 14-15). Dardelle teaches the core/shell microcapsules further comprises an inner shell made of polymerized polyisocyanate having at least two isocyanate functional groups ([0027] and [0040]).
It would have been obvious to one of ordinary skill in the art to modify the core-shell microcapsule slurry of Yan to include an inner shell made of a polymerized polyisocyanate having at least two polyisocyanate functional groups, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Dardelle provided the guidance to do so by teaching that the core-shell microcapsules suspension comprising microcapsules containing an oil core and an outer shell comprising a protein can further comprise an inner shell made of polymerized polyisocyanate having at least two isocyanate functional groups, and such inner shell (polyurea) provides additional and superior barrier properties to obtain microcapsules that exhibit excellent resistance against evaporation of active agent when the capsules are in the dry state as well as excellent resistance against destabilization of the capsules in harsh environment (Dardelle: [0011]-[0013], [0021]-[0034], [0040]-[0042] and [0131]). Thus, an ordinary artisan seeking to maximize the barrier properties of the microcapsules of Yan so as the obtained microcapsules exhibit excellent resistance against evaporation of active agent when the capsules are in the dry state as well as excellent resistance against destabilization of the capsules in harsh environment, would have looked to including an inner shell made of a polymerized polyisocyanate having at least two polyisocyanate functional groups (such as polyurea), and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 14, as discussed above, Yan teaches the protein comprises sodium caseinate.
Regarding claim 15, as discussed above, Yan teaches the protein is a mixture of sodium caseinate and whey protein.
Regarding claim 16, as discussed above, Dardelle provided the guidance to do so by teaching that the core-shell microcapsules suspension comprising microcapsules containing an oil core and an outer shell comprising a protein can further comprise an inner shell made of polymerized polyisocyanate having at least two isocyanate functional groups, and such inner shell (polyurea) provides additional and superior barrier properties to obtain microcapsules that exhibit excellent resistance against evaporation of active agent when the capsules are in the dry state as well as excellent resistance against destabilization of the capsules in harsh environment (Abstract; [0011]-[0013], [0021]-[0034], [0040]-[0042], [0131]; Examples 1-5; claims 1-12 and 14-15).
Regarding claim 17, Yan teaches a composition in the form of flavored product, wherein the composition contains the core/shell microcapsules suspension comprising microcapsules made of an oil-based core such as a flavor oil, and an outer shell comprising a protein such as a mixture of sodium caseinate and whey protein, wherein the shell is crosslinked (Abstract; [0005]-[0006], [0025], [0030], [0033], [0047], [0068], [0090], [0098], [0116], [0118]-[0120], [0125]-[0126]; Example 13; claims 1, 8, 19-20, 35, 66, 77, 88, 90 and 105). Dybing indicated that the use of protein that is treated with salt enhances the protein’s ability to emulsify fat/oil in water (Dybing: [0009], [0014], [0016]-[0017], [0021]-[0022], [0031]-[0034], [0041], [0043], [0044], [0046], [0053], [0066], and [0073]). Thus, provided that Yan discloses that the microcapsules containing an outer shell made from protein and an oil-based core, and the production of said microcapsules require emulsification of protein and oil in water (Yan: [0033], [0075], [0077]-[0080], [0125], and [0181]-[0182]), it would have been obvious to use to protein treated with a salt (a protein complexed with a salt) as the protein in the emulsification step of Yan so as the salt treated protein enhances the protein’s ability to emulsify oil in water, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claims 21-22, as discussed above, Dybing teaches the salt is selected from sodium chloride, potassium chloride, and calcium chloride.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejection.
Applicant argues unexpected results from Examples and at least FIG. 1 of the instant specification, which showed that microcapsules comprising a perfume, an inner shell made of a polymerized polyfunctional monomer, and a biopolymer shell including a protein complex with a salt, exhibited superior stability even after incubation in harsh and complex application formulations for 1 week at 37°C. Thus, Applicant alleged the cited references fail to teach or suggest the surprisingly improved stability of the claimed microcapsules. (Remarks, page 7).
In response, the Examiner disagrees. Applicant’s arguments and evidence of unexpected results shown in the Example and FIG. 1 of the instant specification are considered, but found insufficient to obviate the pending 103 rejection over Yan, Dybing and Dardelle for the reasons set forth below.
First, the microcapsule slurry used in the Examples and FIG.1 for showing the alleged unexpected improved stability is limited to a core-shell microcapsule slurry made of an inner shell made of polymerization of trimethylol propane-adduct of xylylene diisocyanate with transglutaminase, a biopolymer shell formed from sodium caseinate complexed with calcium chloride, and an outer mineral layer made from calcium carbonate or calcium phosphate as shown in Examples 1-2 and Table 2. However, the microcapsule slurry of claim 1 is broader than the microcapsule slurry used in the Examples for showing the alleged unexpected improved stability. Thus, MPEP §716.02(d) states that “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
Second, Applicant’s alleged unexpected improved stability as shown in the Examples and FIG. 1 of the instant specification appeared to be an expected results, as Dardelle also recognized that the use of dual shell barrier improved stability of the microcapsules in a wide range of consumer products (Dardelle: [0040] and [0097]). Thus, it is noted that "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
As a result, for at least the reasons discussed above, claims 13-17 and 21-22 remain rejected as being obvious and unpatentable over the combined teachings of Yan, Dybing and Dardelle in the pending 103 rejection as set forth in this office action.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613